Citation Nr: 1718329	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  15-28 594	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a testicle disability.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a psychiatric disability.

8.  Entitlement to service connection for a heart disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to September 1967, with meritorious service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a testicle disability, for a prostate disability, for a right hip disability, for a left hip disability, for a psychiatric disability, and for a heart disability are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has been diagnosed with type 2 diabetes mellitus at any time (to include the entire period while the instant claim has been pending).

2.  An eye disability was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current eye disability began in service or is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2.  Service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

VA's duty to notify was satisfied by a letter in July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The AOJ arranged for pertinent VA examinations in July 2012 and February 2015, and both VA examiners determined that the Veteran did not have a diagnosis of type 2 diabetes mellitus.  In addition, the Board finds that a medical opinion addressing the question of a relationship between the Veteran's current eye disability and his service is not necessary; absent any competent evidence suggesting a link between this disability and his service, a medical nexus opinion for this question is not warranted, because even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for type 2 diabetes mellitus and for an eye disability, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist with regard to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his service, which includes meritorious service in the Republic of Vietnam.

Service Connection - In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Type 2 Diabetes Mellitus

According to the American Diabetes Association, diabetes mellitus may be diagnosed based upon the manifestation of any of the following three criteria: (1) classic symptoms of diabetes (including polyuria, polydipsia, and unexplained weight loss) plus casual (at any time of day without regard to time since last meal) plasma glucose concentration = 200 mg/dL; OR (2) fasting (no cleric intake for at least eight hours) plasma glucose (FPG) = 126 mg/dL; OR (3) 2-h postload glucose = 200 mg/dL during an oral glucose tolerance test (OGTT).  American Diabetes Association, Position Statement, Diagnosis and Classification of Diabetes Mellitus, Diabetes Care 29: S43-S48, 2006.  The satisfaction of any one of the above criteria indicates a provisional diagnosis of diabetes; however, in the absence of unequivocal hyperglycemia, this diagnosis must still be confirmed by repeat testing on a subsequent day using any one of the three testing methods outlined above.  Id.

In this case, the Veteran states that he has type 2 diabetes mellitus which he says was caused by exposure to herbicides during his Vietnam service.

The Veteran's service treatment records do not note any reports, findings, diagnosis, or treatment of type 2 diabetes mellitus, and his blood sugar was normal at his September 1967 service separation examination.  His service records do document that he served in the Republic of Vietnam, and therefore his reported exposure to herbicides in service is presumed.

Post-service, a December 2006 VA treatment record (located in Virtual VA) first noted an assessment of "impaired glucose tolerance" for the Veteran.  Subsequent VA treatment records have documented elevated levels of glucose (though no readings higher than 179 mg/dL).  However, there is no evidence to show that he has been diagnosed with diabetes mellitus at any time, in accordance with the criteria outlined above.

At a July 2012 VA diabetes examination, the VA examiner reviewed the evidence of record (including multiple glucose test results, most recently at that time in July 2012), and concluded that the Veteran did not meet the criteria for a diagnosis of diabetes.

At a February 2015 VA diabetes examination (located in Virtual VA), the VA examiner reviewed the evidence of record (including the December 2006 impaired fasting glucose result and multiple glucose test results, most recently at that time in February 2015), provided a detailed explanation of the diagnostic criteria for diabetes, concluded that the Veteran did not meet the criteria for a diagnosis of diabetes, and opined as follows: "Nevertheless, his [glucose] values are not normal[,] so the diagnosis for him at this time is impaired fasting glucose."

The preponderance of the evidence weighs against a finding that the Veteran has been diagnosed with type 2 diabetes mellitus at any time (to include the entire period while the instant claim has been pending).

In the absence of competent evidence of a current diagnosis of type 2 diabetes mellitus (the disability for which service connection is sought), the Veteran has not presented a valid claim for service connection for such disability.  [The Board observes that elevated glucose levels are findings on laboratory studies, and do not constitute an underlying disability in and of themselves.]  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

Service Connection for an Eye Disability

In this case, the Veteran states that he has an eye disability (claimed as loss of vision) which he says is secondary to type 2 diabetes mellitus.  [As outlined above, the Veteran is not service-connected for type 2 diabetes mellitus due to not having a diagnosis of such disability, and therefore any secondary service connection theory of entitlement based upon type 2 diabetes mellitus pursuant to 38 C.F.R. § 3.310 is moot.]

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of an eye disability, and his vision was normal (20/20 bilaterally) at his September 1967 service separation examination.

Post-service, a May 2005 VA treatment record (located in Virtual VA) first noted the Veteran's report of vision changes and that he felt he needed eyeglasses.  A June 2005 VA treatment record noted his report of "far and near blur" in his eyesight, and he was diagnosed with refractive error (noted to be 20/50 uncorrected in the right eye and 20/40 uncorrected in the left eye, and glasses were ordered to correct both eyes to 20/20) and senile bilateral cataracts.

The Board notes that a congenital condition such as refractive error of the eye is not a disease or injury within the meaning of applicable legislation for the payment of compensation benefits under 38 C.F.R. § 3.303(c).  Nevertheless, the evidence shows that the Veteran does have a current diagnosis of a noncongenital eye disability (senile bilateral cataracts).  However, his service treatment records are silent for any reports, findings, diagnoses, or treatment of any eye disability.  Furthermore, there is no competent evidence in the record to suggest that his current eye disability is (or may be, so as to trigger the duty to obtain a medical opinion in this matter) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that his current eye disability is related to any incident of his military service or that he has suffered from an eye disability (or any symptoms of such) continuously since service.  Consequently, service connection for an eye disability on the basis that such became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(b).

[The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides therein.  However, his current eye disability (senile bilateral cataracts) is not a disease that is presumed service-connected when manifested in an herbicide-exposed Veteran (and he has not raised this theory of entitlement at any time).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6), and 38 C.F.R. § 3.309(e) do not apply to his claimed eye disability.]

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for an eye disability.  Accordingly, the appeal in this matter must be denied.

ORDER

Service connection for type 2 diabetes mellitus is denied.

Service connection for an eye disability is denied.

REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for a testicle disability, for a prostate disability, for a right hip disability, for a left hip disability, for a psychiatric disability, and for a heart disability.

Service Connection for a Testicle Disability

In this case, the Veteran states that he has a testicle disability which he says was caused by injury during his military service (to include during the performance of his duties as a Cargo Handler).

The Veteran's service treatment records document that, in August 1967, he reported having pain in his right testicle for two days, and he was assessed with mild orchitis.  [His September 1967 service separation examination did not note any pertinent abnormalities.]  His DD Form 214 confirms that his Military Occupational Specialty (MOS) in service was Cargo Handler.

Post-service, an October 2010 VA treatment record (located in Virtual VA) noted the Veteran's report of a large testicle that was sore, and he was assessed with a large hydrocele on the left side.

At a July 2012 VA genitourinary examination, it was noted that the report of a June 2011 scrotal ultrasound for the Veteran had revealed diagnoses of a left hydrocele and left epididymal cyst.  It was also noted that the report of a September 2011 scrotal ultrasound [included in the July 2012 examination report] showed bilateral large hydroceles.  It was further noted that the report a May 2012 scrotal ultrasound [included in the July 2012 examination report] revealed that he was status post left hydrocelectomy (which had taken place eight days earlier in May 2012), with mild scrotal wall edema and a left epididymal cyst.  Thereafter, a July 2012 VA treatment record (located in Virtual VA) noted that he had undergone a scrotal exploration and lymphocele evacuation in June 2012.

In a February 2013 statement, the Veteran reported the following [translated from Spanish to English]: "While I was in Vietnam working with cargo, some boxes fell over me and this has created problems in my pelvis and I have also had problems in my genitals and testicles."

On remand, after all outstanding pertinent treatment reports are obtained for the record (including the report of the June 2011 scrotal ultrasound and all records pertaining to the May 2012 left hydrocelectomy and the June 2012 scrotal exploration and lymphocele evacuation), the Veteran should be scheduled for a pertinent examination to ascertain the likely cause of any current testicle disability.

Service Connection for a Prostate Disability

In this case, the Veteran states that he has a prostate disability (claimed as prostate hypertrophy) which he says was caused by exposure to herbicides during his Vietnam service.

The Veteran's service treatment records document that, in June 1967, he was diagnosed with urethritis.  In July 1967, he reported having dysuria for one week.  [His September 1967 service separation examination did not note any pertinent abnormalities.]

Post-service, an August 2002 VA treatment record (in Virtual VA) first noted the Veteran's report of symptoms of benign prostatic hyperplasia (BPH) and a mildly enlarged prostate.  A March 2004 VA treatment record noted an assessment of BPH with nocturia.

At a July 2012 VA genitourinary examination, the Veteran was diagnosed with BPH.  The VA examiner noted that the Veteran's prostate-specific antigen (PSA) levels had been monitored and were normal (including on contemporaneous testing in May 2012), and that he had no diagnosis of prostate cancer at that time.  The VA examiner opined that, after reviewing the evidence of record, reviewing the medical literature, and interviewing the Veteran, "the Veteran's prostate condition, known as prostate hypertrophy[,] is less likely as not (less than 50/50 probability) caused by, or a result of[,] exposure to Agent Orange while serving in Vietnam."  For rationale, the VA examiner stated: "[BPH] leads to symptoms of urinary hesitancy, frequent urination, dysuria (painful urination), increased risk of urinary tract infections, and urinary retention....The only condition related to the prostate, which is included in the list of presumptive illnesses related to Agent Orange exposure, is Prostate Cancer....[This Veteran] does not have [a] diagnosis of Prostate Cancer."

In a November 2014 statement, a private doctor listed BPH among the Veteran's current medical diagnoses, and opined that the Veteran's disorders "are more probable than not sec[o]ndary to his military service performance."  The private doctor did not provide any rationale for this opinion.

At a February 2015 VA genitourinary examination, the Veteran was diagnosed with BPH.  The VA examiner noted that the Veteran's PSA levels were normal (including on contemporaneous testing in February 2015), and that he had no diagnosis of prostate cancer.  The VA examiner opined: "On clinical grounds, he has been diagnosed [with] benign prostate hypertrophy[,] but this condition is not associated to Agent Orange exposure."

On remand, after all outstanding pertinent treatment reports are obtained for the record (including any available records from the private physician who provided the November 2014 statement), the Veteran should be scheduled for a pertinent examination to ascertain the likely cause of any current prostate disability.  [The AOJ is advised that, if any new evidence obtained documents a diagnosis of prostate cancer for the Veteran, then the presumptive provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6), and 38 C.F.R. § 3.309(e) must be applied in light of his Vietnam service (and presumptive exposure to herbicides therein).]





Service Connection for a Right Hip Disability and a Left Hip Disability

In this case, the Veteran states that he has a right hip disability and a left hip disability which he says were caused by an injury during his military service (to include during the performance of his duties as a Cargo Handler).

The Veteran's service treatment records, including his September 1967 service separation examination, do not note any reports, findings, diagnoses, or treatment of a right or left hip disability.  His DD Form 214 confirms that his MOS in service was Cargo Handler.

Post-service, a February 2011 VA treatment record noted his report of hip pain, and he was assessed with calcific tendinosis of the right hip joint as well as arthritis, joint pain, and calcific tendinosis of the left hip.  A March 2012 VA treatment record noted a "pending MRI" for pain in his hips.

In a February 2013 statement, the Veteran reported the following [translated from Spanish to English]: "While I was in Vietnam working with cargo, some boxes fell over me and this has created problems in my pelvis and I have also had problems in my genitals and testicles."

On remand, after all outstanding pertinent treatment reports are obtained for the record (including the report of the hip(s) MRI which was noted to be pending in March 2012), the Veteran should be scheduled for a pertinent examination to ascertain the likely cause of any current right and left hip disabilities.

Service Connection for a Psychiatric Disability

In this case, the Veteran states that he has a psychiatric disability (claimed as a nervous condition) which he says was caused by stressors during his Vietnam service.

The Veteran's service treatment records, including his September 1967 service separation examination, do not note any reports, findings, diagnoses, or treatment of a psychiatric disability.  His DD Form 214 documents his service in Vietnam, but does not note that he received any medals indicating combat service.

Post-service, a February 2013 VA Medical Problem List included depressive disorder not otherwise specified (NOS) as one of the Veteran's active problems, noted to have been first recorded by a VA provider in November 2012.

In a November 2014 statement, a private doctor noted that the Veteran "had been admitted several times for intensive psychiatric treatment and actually is under close psychiatric follow-up."  The private doctor listed generalized anxiety disorder, major depression disease with psychotic features, and posttraumatic stress disorder (PTSD) among the Veteran's current medical diagnoses, and opined that the Veteran's disorders "are more probable than not sec[o]ndary to his military service performance."  The private doctor did not provide any rationale for this opinion.

On a February 2015 PTSD Questionnaire, the Veteran reported that, while serving in Vietnam, he "was exposed to the war where several people were killed and wounded which affected me until [the] present time."

At a March 2015 VA psychiatric examination, the Veteran was diagnosed with depressive disorder NOS, though it was noted that his symptoms did not meet the diagnostic criteria for PTSD.  It was noted that his first encounter with a mental health professional had been in November 2012, and that he did not receive further psychiatric treatment until February 2015.  While he stated that he had combat experience in Vietnam (reporting that "he was pressed against the wall by a tow"), the VA examiner opined that the Veteran "did not describe in detail a severe traumatic incident experienced in combat."  The VA examiner opined that it was less likely than not (less than 50% probability) that the Veteran's psychiatric condition was incurred in or caused by the claimed in-service event, and further opined: "A link between a military stressor and the signs and symptoms of the [V]eteran's mental disorder cannot be established."

On remand, all outstanding pertinent treatment reports should be obtained for the record (including the November 2012 treatment report noting the Veteran's initial assessment of depressive disorder NOS, any available records from the private physician who provided the November 2014 statement, and all reports of psychiatric treatment beginning in February 2015).  [An additional examination should be scheduled only if warranted by the new evidence obtained.]

Service Connection for a Heart Disability

In this case, the Veteran states that he has a heart disability which he says was caused by exposure to herbicides during his Vietnam service.

The Veteran's service treatment records, including his September 1967 service separation examination, do not note any reports, findings, diagnoses, or treatment of a heart disability.

Post-service, at a July 2012 VA heart examination, the VA examiner noted that the Veteran did not have a diagnosis of a heart condition.  It was noted that a contemporaneous EKG (in April 2012) had shown marked sinus bradycardia.  During a contemporaneous interview-based METs test (in July 2012), the Veteran reported dyspnea and weakness, but then denied experiencing symptoms with any level of physical activity.

In a November 2014 statement, a private doctor listed "hypertensive cardiovascular disease" among the Veteran's current medical diagnoses, and opined that the Veteran's disorders "are more probable than not sec[o]ndary to his military service performance."  The private doctor did not provide any rationale for this opinion.

At a February 2015 VA heart examination, the VA examiner noted that the Veteran did not have a diagnosis of a heart condition.  The Veteran reported that he got fatigued after walking for 200 meters, and a contemporaneous interview-based METs test (in February 2015) showed fatigue at >5-7 METs.  The VA examiner noted that there was no evidence of ischemic heart disease or any other cardiac condition at the current examination.

On remand, all outstanding pertinent treatment reports should be obtained for the record (including any available records from the private physician who provided the November 2014 statement).  [The AOJ is advised that, if any new evidence obtained documents a diagnosis of ischemic heart disease for the Veteran, then the presumptive provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6), and 38 C.F.R. § 3.309(e) must be applied in light of his Vietnam service (and presumptive exposure to herbicides therein).]

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed testicle, prostate, right hip, left hip, psychiatric, and heart disabilities during the period of the current appeals, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to specifically include any available records from the private physician who provided the November 2014 statement.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities, to specifically include the report of the June 2011 scrotal ultrasound, the report of the hip(s) MRI which was noted to be pending in March 2012, all records pertaining to the May 2012 left hydrocelectomy, all records pertaining to the June 2012 scrotal exploration and lymphocele evacuation, the November 2012 treatment report noting the Veteran's initial assessment of depressive disorder NOS, and all reports of psychiatric treatment beginning in February 2015.

2. The AOJ should arrange for a genitourinary examination of the Veteran to ascertain the likely cause of any testicle disability and any prostate disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please identify (by diagnosis) each testicle disability entity and each prostate disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

b. Please identify the likely cause for each diagnosed testicle disability and prostate disability.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (with consideration of his MOS as a Cargo Handler)?

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence (including pertinent service treatment records), supporting factual data, medical literature, and prior medical opinions, as appropriate. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the likely cause of any right hip disability and any left hip disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please identify (by diagnosis) each right hip disability entity and each left hip disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

b. Please identify the likely cause for each diagnosed right hip disability and left hip disability.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (with consideration of his MOS as a Cargo Handler)?

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received, to include scheduling the Veteran for a psychiatric examination if warranted), and readjudicate the claims on appeal for service connection for a testicle disability, for a prostate disability, for a right hip disability, for a left hip disability, for a psychiatric disability, and for a heart disability [with consideration of the presumptive provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6), and 38 C.F.R. § 3.309(e) if warranted].  If any claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


